Citation Nr: 0428570	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-14 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for a 
low back disorder.

In July 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.


FINDING OF FACT

A low back disorder is reasonably attributable to service.


CONCLUSION OF LAW

A low back disorder was incurred in service.  38 U.S.C.A. 
§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

The service medical records show that the veteran complained 
of low back pain in September 1966 after "lifting."  
Physical examination revealed bilateral muscle spasm in the 
lumbar area with tenderness.  The impression was low back 
strain.  Two weeks later, the veteran again was seen for low 
back pain.  The impression was back strain.  The examiner 
noted that the veteran should not be required to lift 
anything heavier than 50 pounds.  At separation, the veteran 
reported a history of back trouble.  The examiner noted that 
the veteran had back spasms without sequelae.  Clinical 
evaluation of the spine and other musculoskeletal system was 
normal.  

Private medical records indicate that the veteran sustained a 
work-related back injury in December 1992, when he picked up 
a bucket in the back of a truck and it fell and jerked his 
back.  At that time, the veteran reported he had a 25-year 
history of back pain prior to this post service injury.  The 
veteran was seen numerous times for his back following this 
accident.  

In a February 2003 statement from Dr. Stephen Graham, he 
stated that he had treated the veteran for a back injury 11 
times in 1993 and diagnosed the veteran with sprain/strain of 
the lumbar spine, lumbar joint dysfunction, lumbar radicular 
pain radiating into the lower extremities, and myalgia.  He 
stated that the veteran had reported a pre-existing lower 
back pain as a result of an injury in the military and Dr. 
Graham concluded that the December 1992 accident aggravated 
the veteran's condition.

A June 2003 statement from a friend and co-worker of the 
veteran's, EFG, shows that he and the veteran had worked 
together for 20 years and that he remembered the discomfort 
in the veteran's back during that time.  

The veteran presented hearing testimony before the 
undersigned in July 2004.  There, the veteran reported the 
injury he had sustained in service.  He stated that after he 
got out of service, he continued to have back pain, although 
he did not receive treatment for such pain between service 
and the injury he sustained in 1992.  The veteran testified 
that he went to work on an assembly line when he got out of 
service, but that aggravated his back pain so he quit and 
went to work for a cabinet maker.  He eventually was able to 
get a supervisory position, which did not require him to do 
lifting, and he did this for 20 years.  The veteran described 
that he would strain his back regularly and that it would 
take three months for him to get back to normal.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record, 
including the veteran's testimony at the July 2004 hearing, 
and finds that the evidence supports the grant of service 
connection for a low back disorder.  The veteran's service 
medical records show that he sustained an injury to his back 
in 1966.  At the time of separation from service in 1968, the 
veteran still complained of back pain, and such was noted on 
the report of medical history.  Therefore, the veteran has 
established an inservice injury to his low back.

When the veteran sustained the injury to his back in 1992, he 
reported long-standing back pain for 25 years.  The Board 
finds that this report of history provided by the veteran is 
inherently credible for several reasons.  First, the veteran 
had sustained an injury at work at that time.  By admitting 
prior back pain, that was a statement against interest, which 
statements are inherently credible.  Second, the veteran 
reported the 25-year history of back pain in 1992, which was 
years before the veteran filed a claim for monetary benefits 
with VA.  This is another basis to find the veteran's report 
of history to be credible, as he made that statement without 
a pending claim before VA.  Lastly, the undersigned had an 
opportunity to observe the veteran at the July 2004 hearing 
and found his testimony very credible.  There, the veteran 
reported that he had had back pain from the time he got out 
of service until the post service injury in 1992.  Therefore, 
the Board will concede the veteran's report of long-standing 
back pain from the time he got out of service in 1968 until 
the post service accident in 1992.  This establishes 
continuity of symptomatology.

Finally, there is a medical opinion, dated February 2003, 
wherein Dr. Graham concluded that the veteran's current back 
disorder was related to service.  He noted that the December 
1992 accident aggravated the back disorder, but the gist of 
his opinion is that the veteran's back problems had their 
onset in service.  While Dr. Graham based his opinion on 
history provided by the veteran, as stated above, the Board 
finds such history to be very credible.  There is no 
competent evidence to refute Dr. Graham's opinion.  
Accordingly, resolving all reasonable doubt in favor of the 
veteran, the Board finds that service connection for a low 
back disorder is warranted.  38 C.F.R. § 3.102 (2003); 
Gilbert, 1 Vet. App. at 55.  


ORDER

Service connection for a low back disorder is granted.



___________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



